DETAILED ACTION
Response to Amendment
	In response to Applicant’s Amendment filed on 02/23/2022, claims 1, 6, 8, 13, 15, and 20 have been amended per the Applicant’s request. Claims 1-20 are currently pending in the application.
	The previous claim objections to claims 1, 8, and 15 have been withdrawn in view of the Applicant’s amendments to the claims.

Response to Arguments
	Applicant’s arguments in the last paragraph on page 6 of the REMARKS regarding the Double Patenting rejections have been fully considered but are not persuasive. Specifically, Applicant argued that “this double patenting rejection cannot be maintained over the claims as currently amended”. The Examiner respectfully disagreed. The amended claims are still claiming the same subject matter and are substantially similar in scope with the reference claims; therefore, the Examiner maintains the Double Patenting Rejections of the claims.
Applicant's arguments with respect to claims rejections under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 8-9, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 10,936,677 B2 in view of Nankai (U.S. PGPUB No. 2018/0225280 A1). 
Claims 1-2, 8-9, and 15-16 of the instant application are claiming the same subject matter that are recited in claims 1, 6, and 11 of U.S. Patent No. 10,936,677 B2 as follows:
Instant Application 
U.S. Patent No. 10,936,677 B2
1. A system, comprising: a non-transitory memory storing instructions; one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: generating a tagged set from 
2. The system of claim 1, wherein the analyzing of the website content using the second model includes crawling the website for specific technological content.

9. The method of claim 8, wherein the analyzing of the website content using the second model includes crawling the website for specific technological content.

15. A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising: generating a tagged set from websites; retrieving a website with information available for processing; analyzing website content from the website using a first model, wherein the first model uses the tagged set and a content-based feature set; analyzing the website content using a second model, wherein the second model uses a technology-based feature set associated with the website; and classifying the website based on the analysis using the first and second models in a multistage classification, wherein an output of the analysis from the first model at a first stage of the multistage classification is used to further refine the analysis using the second model at a second stage of the multistage classification.
 

 












11. A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising: in response to a determination that information is available for processing, retrieving a website; analyzing a content of the website using a first model, wherein the first model is trained using a content-based feature set; analyzing a technological feature of the website using a second model, wherein the second model is trained using a technology-based feature set, the technological feature of the website associated with a technology that is embedded in the website and is configured to generate a functionality of the website, the technological feature identified using a crawling component of the system; and classifying the website based on the analysis using the first model and the analysis using the second model in a multistage classification technique. 


As to claims 1-2, 8-9, and 15-16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have derived their claim limitations from claims 1, 6, and 11 of U.S. Patent No. 10,936,677 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALECKY et al. (U.S. PGPUB NO. 2018/0365710 A1, hereinafter “HALECKY”) in view of TAKATA et al. (U.S. PGPUB No. 2020/0372085 A1, hereinafter “TAKATA”), and further in view of China Patent Application CN108874996 (an English translated copy retrieved from Google Patents is included, hereinafter “Nankai”).

Regarding claim 1, HALECKY teaches a system, comprising: 
a non-transitory memory storing instructions (HALECKY ¶0289); 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory (HALECKY ¶0288) to cause the system to perform operations comprising: 
generating a tagged set from websites randomly selected (HALECKY ¶¶0219-0221); 
retrieving a website with information available for processing (HALECKY ¶¶0225-0226); 
analyzing website content from the website using a first model, wherein the first model uses the tagged set and a content-based feature set associated with the website (HALECKY ¶¶0227-0229, extracting features that identify the website topics (i.e., a first module)).
HALECKY also teaches analyzing the website content using a second model (HALECKY ¶0227-0229, extracting features that identify the website structure (i.e., a second model) but fails to explicitly teach wherein the second model uses a technology-based feature set associated with the website. However, in the same field of endeavor, 
HALECKY as modified TAKATA fails to explicitly teach classifying the website based on the analysis using the first and second models in a multistage classification, wherein an output of the analysis from the first model at a first stage of the multistage classification is used to further refine the analysis using the second model at a second stage of the multistage classification. However, Nankai teaches classifying the website based on the analysis using the first and second models in a multistage classification, wherein an output of the analysis from the first model at a first stage of the multistage classification is used to further refine the analysis using the second model at a second stage of the multistage classification (Nankai Abstract, i.e., first classification results collection is obtained using a first model, second classification results collection is obtained using a second model, and the output result is generated based on the first classification results collection and the second classification results collection).

As to claim 2, HALECKY as modified TAKATA and Nankai also teaches the system of claim 1, wherein the analyzing of the website content using the second model 

As to claim 3, HALECKY as modified TAKATA and Nankai also teaches the system of claim 1, wherein the content-based feature set used in the first model includes predefined features (HALECKY ¶0194, e.g., features that identify news, blog, or vendor websites).

As to claim 4, HALECKY as modified TAKATA and Nankai also teaches the system of claim 1, wherein the technology-based feature set used in the second model includes unlabeled observations (TAKATA ¶0071, Fig. 7 and ¶0087, e.g., "Up", "Stable", "Updated", or "Down").

As to claim 5,  HALECKY as modified TAKATA and Nankai also teaches the system of claim 4, wherein the unlabeled observations are transformed into input features descriptive of an object (TAKATA ¶0071, i.e., “Up”, “Stable”, Update” , and “Down”).

As to claim 6, HALECKY as modified TAKATA and Nankai also teaches the system of claim 1, wherein the content-based feature set and the technology-based feature set are developed using two distinct domains (TAKATA ¶0030, i.e., unmalicious URL list and malicious URL list). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify HALECKY by 

As to claim 7, HALECKY as modified TAKATA and Nankai also teaches the system of claim 1, wherein the content-based feature set is identified using a statistical based methodology (HALECKY ¶¶0217-0218).

Claim 8 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 9 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 10 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 11 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 5 and is similarly rejected.



Claim 14 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 3 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 4 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157